Title: Samuel L. Mitchill to Thomas Jefferson, 10 February 1817
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


          
            Sir
            New york feby 10. 1817
          
          I forwarded to you a few days ago by the mail, a print of the characters distinguishable on the Chaldean bricks, lately brought to New york.
          It did not seem likely at that time, I should trouble you so soon again. But the request of Richard C. Derby Esq. to carry a note of introduction to you, determines me to put pen to paper sooner than I expected. This gentleman informs me he intends to make a voyage to Europe, and to travel through several of its most important States. He is desirous of becoming the medium of intercourse between the Sçavans of his own Country & those of the Regions he may visit. He will feel himself honoured by your commands & dispatches to your learned friends & correspondents beyond the Atlantic:
          So many things are reported to me from the North & Northwest, that I infinitely regret that the President of the US. has not imitated the example you set, of exploring the physical geography & natural history of the Land. Can you not induce him to attach to the Commission for settling boundaries with Great Britain, one or more persons who can report to him the geology, zoology, and statistics of the places they shall visit?
          
            I have the honour of renewing Sir assurance of my respect
            Saml L Mitchill
          
        